** SCHOOLS — LIABILITY — ACCIDENT TO PROPERTY ** OUR FAA CHAPTER HAS PURCHASED A PICKUP, WITH THE TITLE IN THE SCHOOL DISTRICT'S NAME. THE TRUCK WILL BE DRIVEN BY THE INSTRUCTOR OR CERTAIN STUDENT DRIVERS, AS DIRECTED BY THE INSTRUCTOR. IN CASE OF ACCIDENT, COULD MEMBERS OF THE SCHOOL BOARD OR DRIVERS OF THE TRUCK, OR SCHOOL OFFICIALS BE HELD LIABLE IN ANY WAY FOR DAMAGE OR INJURY ? — THE SCHOOL BOARD WOULD NOT BE LIABLE (NOTE: SEE 'POLITICAL SUBDIVISION TORT CLAIM ACT UNDER TITLE 51 OKLAHOMA STATUTES) (SOVEREIGN IMMUNITY, SCHOOLS, TORT) CITE: 70 O.S. 9-1 [70-9-1], 70 O.S. 9-7 [70-9-7] (J. H. JOHNSON)